 502DECISIONS OF NATIONAL LABOR RELATIONS BOARDCumberland Shoe CorporationandBoot and Shoe Workers'Union,AFL-CIO.Case No. 26-CA-1496. September 11, 1963DECISION AND ORDEROn July 2, 1963, Trial Examiner John C. Fischer issued his Inter-mediate Report in the above-entitled proceeding, finding that the Re-spondent had engaged in and was engaging in certain unfair laborpractices and recommending that it cease and desist therefrom andtake certain affirmative action, as set forth in the attached Intermedi-ate Report.Thereafter, the Respondent filed exceptions to the In-termediate Report, and a supporting brief.Pursuant to the provisions of Section 3(b) of the Act, the Boardhas delegated its powers in connection with this case to a three-memberpanel [Members Leedom, Fanning, and Brown].The Board has reviewed the rulings of the Trial Examiner madeat the hearing and finds that no prejudicial error was committed.The rulings are hereby affirmed.The Board has considered the In-termediate Report and the entire record in the case, including the ex-ceptions and brief, and hereby adopts the findings, conclusions, andrecommendations of the Trial Examiner.ORDERThe Board adopts as its Order the Recommended Order of the TrialExaminer, except that the following is substituted for paragraph 1thereof :Interrogating its employees regarding their union activitiesor sympathies in a manner constituting interference, restraint,or coercion within the meaning of Section 8 (a) (1) of the Act, andthreatening them with reprisals in connection with their unionactivities or sympathies.INTERMEDIATE REPORT AND RECOMMENDED ORDERSTATEMENT OF THE CASEPursuant to due notice, this proceeding,brought under Section 10(b) of the Na-tionalLaborRelations Act, as amended (61 Stat. 136),herein called the Act, washeard by Trial Examiner John C. Fischer at Franklin,Tennessee,on June 6, 1963,with all parties represented.The parties were afforded full opportunity to be heard,to examine and cross-examine witnesses,and to file briefs.The complaint, issuedby the representative of the General Counsel for the National Labor Relations Board,herein called the General Counsel and the Board,on April 22,1963, and based oncharges filed by Boot and Shoe Workers' Union,AFL-CIO,herein called the Union,on March 28, 1963, alleged that the Respondent had engaged in and was engagingin unfair labor practices in violation of Section 8 (a) (1) of the Act. In substance,the complaint alleged that Respondent engaged in various acts of interference,restraint,and coercion in connection with rights guaranteed its employees in Sec-tion 7 of the Act.In its answer,Respondent denied the commission of any unfairlabor practices.144 NLRB No. 46. CUMBERLAND SHOE CORPORATION503Upon the entire record in the case, and from my observation of the witnesses, Imake the following:FINDINGS OF FACTI.THE BUSINESSOF THE EMPLOYERRespondent is now, and has been at all times material herein, a corporation, dulyorganized under and existing by virtue of the laws of the State of Tennessee.At alltimes material herein, Respondent has maintained a manufacturing plant at Franklin,Tennessee, where it is enaged in the manufacture, sale, and distribution of shoes.Respondent, during the past 12-month period, manufactured, shipped, and sold fromitsFranklin, Tennessee, plant, shoes valued in excess of $400,000 to points directlyoutside the State of Tennessee.During the same period of time, Respondent, inthe course and conduct of its business, purchased and caused to be shipped to itsFranklin, Tennessee, plant materials for the manufacture of shoes valued in excessof $300,000 directly from States of the United States other than the State of Ten-nessee.Respondent is now and has been at all times material herein, an employerengaged in commerce within the meaning of Section 2(6) and (7) of the Act.II.THE LABOR UNION INVOLVEDBoot and Shoe Workers' Union,AFL-CIO,is,and at all times material hereinhas been,a labor organization within the meaning of Section 2(5) of the Act.III.THE UNFAIR LABOR PRACTICESA. The alleged interference, restraint, and coercionThis case involves allegations of illegal interrogation and threats of loss ofeconomic benefits by two of the Company's supervisors, allegedly occurring onMarch 22, 1963, and shortly after the Union's organizational campaign had started.Only 4 employees out of a total personnel of 265 to 275 are involved.The firstwitness called was James M. Fowlkes, International representative for the Bootand Shoe Workers' Union.Fowlkes testified that he came to Franklin on March 5and passed out approximately 150 to 200 cards and set up a union organizing meet-ing for March 21 at a motel in nearby Spring Hill. Fowlkes testified that thecampaign is still going on.Fowlkes further testified that he told the employees tomake no secret of their activities but to come out in the open with their unionefforts.He agreed that his reason for advising them to come out in the open wasthat they would be better protected under the law if their adherence to the Unionor activity on its behalf was known.The record is clear that the employees fol-lowed his advice.'B. The germane testimonyGeneral Counsel Bolton called four witnesses in support of allegations in hiscomplaint.The first, Hollis Holt, one of the four employees in the boxmakingroom of the packing section, testified that he became interested in the Union onMarch 22.Holt attended a few meetings, got a few cards signed, and talked to afew people.He stated that his supervisor, Carlton Anglin, came to his machinewhere he was working and engaged him in a conversation about the Union. In thisconnection, Holt testified:He asked me if I signed a union card, and I told him no, but I was going to.He [Anglin] proceeded over to the next machine where Johnny Flippin wasworking and told us that he did not have to take orders from the union; thatif the union come in it would cut our holidays out, our seniority, and our paidvacation.On cross-examination by Respondent Counsel Pate, Holt admitted, however, thathe had actually become interested in the Union earlier in March than on the 22d.Holt further testified that after this conversation he made a written memorandumof this conversation when he attended the union meeting at the motel, and that hegave the memorandum to Union Organizer Fowlkes.He reiterated on cross-examination that, when they were told by Anglin that they would lose their paidvacations and holidays and the unit would be cut so they could not make a living,'It was stipulated by counsel "that on May 10, 1963, during the lunch period a groupof employees, variously estimated between 15 and 50 came to Mr. Green, the plant super-intendent, as he was about to enter his car in the plant parking lot, and with Sohn Flippinand an employee named Sam Beard in front, and acting as spokesmen, informed Mr. Greenthat they were supporting the union 11 504DECISIONS OF NATIONALLABOR RELATIONS BOARD"Flippin and I just laughed at him."Holt described that Anglin then patted bothof them on the back saying: "Stick with me, boys, and I'll stick with you." Su-pervisor Anglin categorically denied this entire incident-saying it never happened.John W. Flippin, an active union adherent, was called next by the General Counsel.Flippm stated that Supervisor Anglin, in company with Holt, talked with him athis machine.He quoted Anglin: "He said if the union came in that he would comeup there and cut our unit back where we couldn't make a living, and that the com-pany could take the vacation pay and holiday pay away from us."His testimony wassubstantially the same on cross-examination.Anglin likewise categorically deniedthis incident in its entirety.Cleveland Ford, the next witness of General Counsel, testified that on March 22,in the packing room, Anglin asked him if Hollis Holt said anything about a union.To this query, Ford answered, "No, sir."This was the only time any supervisortalked to him. (Likewise, the other incidents of interrogation are the only instanceswhere a supervisor talked to an employee in this record.)Ford testified that hereported this incident to Johnny Flippin the evening it happened.Anglin alsocategorically denied this conversation.C. Interrogation by Supervisor DavenportCharles Troutt,an employee in the insole department,testified that his foreman,LarryDavenport,asked him: "Did you go up and get your union card last night?"He said,"Iheard they had a meeting down there"To this interrogation Troutttestified that his answer was,"I just said I messed around town that night."Oncross-examination Troutt admitted that he had previously signed a card "but not thatnight."He also admitted that he did not care whether Davenport knew whether ornot he was in the Union.Troutt was also in the group of 15 to 50 employeesthat came up to Superintendent Green, the plant manager,on May 10, 1963, whenthey told Green that they were supporting the Union.Davenport's interrogationstands undenied and unrebutted on the recordD. Supervisor Anglin's denialsCarlton Anglin, foreman of the packing room and supervisor of some 30 em-ployees, as previously indicated, categorically denied all of the conversations attrib-uted to him by Holt, Flippin, and Ford.All three men were employed in his de-partment and were supervised by him.He testified that no such conversations asrelated took place either in March or at any other time.He stated that theonlytime that the question of the Union came up was one time in March when hereprimanded Holt for running around and getting out of his department?Histestimony in this connection was:I had to speak to him numbers of times, maybe twice a day, about being offof the job and in other departments talking to other department manager'soperators.I just asked him didn't he have something else to do besidestalking about the union all of the time.Anglin amplified his testimony of Holt being absent from his machine too longin other departments while his job was getting behind.His testimony in this con-nection was:I spoke to him during the whole year and three or four months that he workedfor me about this, being gone, but in March he was more worse than he hadbeen ... just always off in other departments.Anglin testified further that he did not definitely know that a union organizationor attempted organization was in progress at that time. "I had just heard."Thesources of his information were: "Out in town here, or around filling stations orsomething like that."Anglin was also examined at some length by General Counsel Bolton concerninga talk which Mr. Bransford, Junior, made on March 22 to the assembled em-ployees about the union campaign.Anglin, a supervisor, was present.Apparentlythe talk, as well as the time thereof, was critical because it involved the plant'slack of work orders and Government contracts, and also the Union's organizing earn-2Holt was discharged on March 26, 1963On March 28, 1963, the Union filed a chargealleging violations of Section 8(a) (1) and (3) of the Act for such dischargeThe dis-charge phase of the Union's charge wasnot prosecuted by the Board, but the filing of suchcharge is the originating basis of the present allegations. CUMBERLANDSHOE CORPORATION505paign at Respondent's Chapel Hill plant.The Trial Examiner was of the opinionthat Anglin equivocated and was evasive in giving his testimony.Certainly he hada poor memory.His denials of the versions given by the three employees, Holt,Flippin, and Ford, were outright and absolute except for his explanation of the Holtinstance when the Union was mentioned.On the other hand, the versions of thethree employees were forthrightly given and were not broken down.Thus, theTrial Examiner is confronted with an absolute testimonial conflict.Based uponthe demeanors of the witnesses under oath on the stand, together with the other evi-dence of record, the Trial Examiner resolves the evidentiary conflicts in favor oftestimonies given by Holt, Flippin, and Ford.E. Respondent's contention and argumentRespondent Counsel Pate, in lieu of a brief to the Trial Examiner, made a force-ful and comprehensive argument in closing his case.Part of his presentation readsas follows:In making this motion, I would like to point out that I think you reach apoint in a case where no company or other respondent ought to be called uponto incur the further burden of conducting a proceeding of this kind, of prepar-ing and filing briefs, and going through the other procedures that you followat hearing where the evidence reaches a point of thinness and lack of substan-tiality, so that that has come before this Examiner in this hearing today. I thinkit is obvious from what has happened, and what evidence has been offered,upon to have to answer a complaint, or incur the expense of coming here fora hearing.The evidence which has been offered here, even if it is accepted in its en-tirety even if Respondent's evidence is rejected, should be rejected, everythingthat the General Counsel has offered should be accepted as the truth on theseissues, they still fail to show a basis for any kind of order by the Board orRecommended Order by the Trial Examiner.All that has been offered is evidence of one threat and two very weak in-stances of interrogation.The threat is a factual issue, but even if it was made,this one threat would not be sufficient to justify any kind of order by the Board.It is entirely too isolated for that.Iwould like to call attention, also, to the fact that the two persons whoallegedly heard that threat and might have been influenced by it, if anyone wasto be influenced by it, were Hollis Holt, who testified to the fact that he didsome organizing work for the Union, but is no longer in the company's employ,and John Flippin, who the record shows was rather active in these organizationalmatters,was the spokesman for the Union on this occasion just recently onthe 10th when he and other employees identified themselves as presently beingin favor and supporting the Union, who came to the hearing and testified todaywith a union button on, and consequently who has obviously not been affectedby any statement that was made to him in a way that might have caused himto refrain from any union activities or might have interfered with his ac-tivities in any way.Concluding FindingsThe Trial Examiner finds himself not in accord with the argument and con-tentions of Respondent's able counsel.Rather, the Trial Examiner finds on thebasis of the credited and accepted testimony heretofore recited that the interroga-tion of employees union membership and activities by Supervisor Anglin, coupledwith threats of loss of benefits if the employees selected the Union as their collective-bargaining representative is implicity violative of the ActThe additional interroga-tion by Foreman Davenport 'falls into the category of illegal interrogation underthe circumstances of this case.Accordingly, it will be recommended that a BoardOrder issue.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the Respondent set forth in section III, above, occurring in con-nection with the operations of the Respondent described in section I, above, havea close, intimate, and substantial relation to trade, traffic, and commerce amongthe several States, and tend to lead to labor disputes burdening and obstructingcommerce and the free flow of commerce. 506DECISIONSOF NATIONALLABOR RELATIONS BOARDV. THE REMEDYIthaving been found that Respondent violated Section 8(a)(1) of the Act, itwill be recommended that Respondent cease and desist therefrom and take certainaffirmative action designed to effectuate the policies of the Act.In view of the foregoing findings of fact, and upon the entire record in this case,Imake the following:CONCLUSIONS OF LAW1.Cumberland Shoe Corporationis engagedin, and at all times material hereinhas engaged in, commerce within the meaning of Section 2(6) and (7) of the Act.2.Boot and Shoe Workers' Union, AFL-CIO, is, and atall times material hereinhas been a labor organization within themeaning ofSection 2(5) of the Act.3.By interfering with,restraining,and coercing its employees in the exercise ofrights guaranteedin Section 7 of the Act, Respondent has engagedin and is engagingin unfair labor practices proscribed by Section 8(a)(1) of the Act.4.The aforesaid unfair labor practices affect commerce within the meaning ofSection 2(6) and (7) of the Act.RECOMMENDED ORDERUpon the basis of the foregoing findings of fact and conclusions of law, and uponthe entire record in the case, I recommend that the Respondent, Cumberland ShoeCorporation,itsofficers,agents, successors,and assigns,shall:1.Cease and desist from interrogating its employees illegally regarding their unionactivities or sympathies and threatening them with reprisals in connection with theirunion activities or sympathies.2.Take the following affirmative action which it is found will effectuate the policiesof the Act.(a) Post at its plant in Franklin, Tennessee, copies of the attached notice marked"Appendix.' 3Copies of said notice, to be furnished by the Regional Director for theTwenty-sixth Region, shall, after being duly signed by Respondent's authorizedrepresentative, be posted by the Respondent immediately upon receipt thereof, andbe maintained by it for 60 consecutive days thereafter, in conspicuous places, includ-ing all places where notices to employees are customarily posted.Reasonable stepsshall be taken by the Respondent to insure that said notices are not altered, defaced,or covered by any othermaterial.(b)Notify said Regional Director, in writing, within 20 days from the date ofthe receipt of this Intermediate Report, what steps Respondent has taken to complyherewith?It is further recommended that unless within 20 days from the date of the receiptof this Intermediate Report, the Respondent notifies said Regional Director,in writ-ing, that it will comply with the foregoing Recommended Order, the Board issue anorder requiring the Respondent to take the aforesaid action.3 In the event that this Recommended Order is adopted by the Board, the words "ADecision and Order" shall be substituted for the words "The Recommended Order of aTrial Examiner" in the noticeIn the further event the Board's Order be enforced by adecree of a United States Court of Appeals, the words "A Decree of the United StatesCourt of Appeals, Enforcing an Order" shall be substituted for the words "A Decisionand Oider."'In the event that this Recommended Order is adopted by the Board, this provisionshall be modified to read* "Notify said Regional Director, in writing, within 10 (laysfrom the date of this Order, what steps the Respondent has taken to comply herewith "APPENDIXNOTICE TO ALL EMPLOYEESPursuant to a Recommended Order of a Trial Examiner of the National LaborRelations Board,and in order to effectuate the policies of the National Labor Rela-tions Act,we hereby notify our employees that:WE WILL NOTinterrogate our employees concerning their or other employeesunion affiliation or activities in a manner constituting interference, restraint, orcoercion in violation of Section 8(a) (1) ofthe Act,nor threaten our employeeswith economic reprisalsif they chooseBoot and ShoeWorkers' Union, AFL-CIO,or any other union as their bargaining representative. SURPRENANT MFG. CO.507All our employees are free to become or remain,or to refrain from becoming orremaining,members of Boot and Shoe Workers' Union,AFL-CIO,or any otherlabor organization.CUMBERLAND SHOE CORPORATION,Employer.Dated-------------------By-------------------------------------------(Representative)(Title)Thisnotice must remain posted for 60 consecutive days from the date of posting,and must not be altered, defaced,or coveredby anyother material.Employees may communicate directly with the Board'sRegional Office, SeventhFloor, FallsBuilding, 22North FrontStreet,Memphis, Tennessee,Telephone No.Jackson 7-5451, if theyhave any question concerning this notice or compliancewith its provisions.Surprenant Mfg. Co.andUnited Steelworkers of America, AFL-CIO.Case' No. 1-CA-3978.September 11, 1963DECISION AND ORDEROn June 20, 1963, Trial Examiner William J. Brown issued hisIntermediate Report in the above-entitled proceeding, finding thatthe Respondent had engaged in and was engaging in certain unfairlabor practices and recommending that it cease and desist therefromand take certain affirmative action, as set forth in the attached Inter-mediate Report.The Trial Examiner also found that the Respondenthad not engaged in certain other unfair labor practices alleged in thecomplaint, and recommended dismissal of the complaint as to them.Thereafter, the Respondent and the General Counsel filed exceptionsto the Intermediate Report and supporting briefs.'Pursuant to the provisions of Section 3(b) of the National LaborRelations Act, the Board has delegated its powers in connection withthis case to a three-member panel [Members Leedom, Fanning, andBrown.]The Board has reviewed the rulings of the Trial Examiner madeat the hearing and finds that no prejudicial error was committed. Therulings are hereby affirmed.The Board has considered the Inter-mediate Report, the exceptions and briefs, and the entire record inthis case, and hereby adopts the findings, conclusions, and recom-mendations of the Trial Examiner.21The Respondent's request for oral argument is denied as the record, exceptions, andbriefsadequatelypresent the issues and positions of the parties.-In adopting the Trial Examiner's finding that the Respondent violated Section 8(a) (1)by interrogating its employees concerning the contents of statements furnished by themto Board agents,we also rely uponWinn-Dixie Stores,Inc., and Winn-Dixie Louisville,Inc.,1.43 NLRB 848.Contraryto the Trial Examiner, Member Leedom wouldnot find thatRespondent vio-lated Section8(a) (1) when itinformed its employees that Respondent would "bargainfrom scratch" ifthe Unionbecame their bargaining representative.In his opinion, suchstatements did not contemplatewithdrawalof any existing benefits pending the outcome ofbargaining negotiations.Member Leedom agrees with his colleaguesthatthe Respondent violated 8(a) (1) bystating that unionization would result in serious harm to the employees,and by the re-marks relating to the closing of the plant,only because each statement occurred in acontext of other unfair labor practices.144 NLRB No. 51.